DISSENTING OPINION
By NICHOLS, J.
In my judgment the record contains evidence from which reasonable minds could arrive at different conclusions upon every issue involved in this case thus requiring such issues to be determined by the jury and negativing the right of the court to grant the motion for judgment notwithstanding the verdict of the jury.
It was error prejudicial to the plaintiff in this case when the trial court granted the motion for judgment notwithstanding the verdict of the jury.
The cause should be reversed and remanded for that reason. I find no abuse of discretion by the trial court in granting the motion for a new trial.